Citation Nr: 1412962	
Decision Date: 03/27/14    Archive Date: 04/08/14

DOCKET NO.  10-35 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability for the purpose of establishing eligibility for treatment pursuant to the provisions of 38 U.S.C.A. § 1702.

2.  Entitlement to service connection for depression, claimed as secondary to service-connected diabetes mellitus.  

3.  Entitlement to service connection for a bladder disability, claimed as secondary to service-connected diabetes mellitus.  

4.  Entitlement to service connection for sweating, claimed as secondary to service-connected diabetes mellitus.  

5.  Entitlement to service connection for neuropathy of the bilateral upper extremities, claimed as secondary to service-connected diabetes mellitus.  

6.  Entitlement to service connection for neuropathy of the left lower extremity, claimed as secondary to service-connected diabetes mellitus.

7.  Entitlement to service connection for neuropathy (meralgia paresthetica and radiculopathy) of the right lower extremity, claimed as secondary to service-connected diabetes mellitus.  

8.  Entitlement to service connection for hypertension, claimed as secondary to service-connected diabetes mellitus.      


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from May 1969 to November 1993.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a May 2009 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.

The issues of entitlement to service connection for neuropathy of the right lower extremity and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran does not have a current psychiatric disability (including depression), bladder disability, disability manifested by sweating, bilateral upper extremity neuropathy, or left lower extremity neuropathy based on the best evidence.

2.  An active diagnosis of psychosis is not shown by the probative evidence of record to have developed within two years of separation from active duty service, and the Veteran does not currently have such a diagnosis.


CONCLUSIONS OF LAW

1.  The criteria for service connection for psychosis for the purpose of establishing eligibility for treatment pursuant to the provisions of 38 U.S.C.A. § 1702 have not been met.  38 U.S.C.A. §§ 1702, 5107 (West 2002); 38 C.F.R. § 3.384 (2013).

2.  The criteria for service connection for depression have not been met.  38 U.S.C.A. §§ 101, 1101, 1110, 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).

3.  The criteria for service connection for a bladder disability have not been met.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).

4.  The criteria for service connection for sweating have not been met.  38 U.S.C.A. §§ 101, 1101, 1110, 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).

5.  The criteria for service connection for bilateral upper extremity neuropathy have not been met.  38 U.S.C.A. §§ 101, 1101, 1110, 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).

6.  The criteria for service connection for left lower extremity neuropathy have not been met.  38 U.S.C.A. §§ 101, 1101, 1110, 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition (such as a neurogenic bladder) noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  

Unlike a neurogenic bladder, the remainder of the disabilities at issue are not "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.309(b) (requiring continuity of a condition after service if chronicity is not found in service) does not apply to those conditions.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as an organic disease of the nervous system (e.g., neurogenic bladder), to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The United States Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  "Aggravation" is defined for this purpose as a chronic, permanent worsening of the underlying condition, beyond its natural progression, versus a temporary flare-up of symptoms.  Id.  To prevail on the theory of secondary service causation, generally, the record must show 
(1) medical evidence of a current disability, (2) a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512   (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995). 

Effective from October 10, 2006, 38 C.F.R. § 3.310 was amended.  See 71 Fed. Reg. 52,744 (2006).  The new regulation appears to place additional evidentiary burdens on claimants seeking service connection based on aggravation, specifically in terms of requiring the establishment of a baseline level of disability for the non-service-connected condition prior to the claimed aggravation.  Regardless of whether the case is considered under the old or new regulation, based upon the facts in this case, neither version is more favorable, and the regulatory change does not affect the outcome herein.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno, 6 Vet. App. at 469; 38 C.F.R. § 3.159(a)(2).  The Court has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of a veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that he has a number of disabilities - including depression, a bladder disability, sweating, and neuropathy of the bilateral upper extremities and left lower extremity - that were caused or aggravated by his service-connected diabetes mellitus.  

Importantly, the Veteran has not contended that he suffered an injury, disease, or an event relevant to these claimed disabilities during active service, nor do the service treatment records show any symptoms, report, complaints, findings, treatment, or diagnosis of a psychiatric, bladder, sweating, or upper or lower extremity problem in service, providing evidence against such a claim.  Moreover, neurogenic bladder did not manifest to a compensable degree within one year of service separation.  Thus, the Board will limit its discussion to consideration of whether the claimed depression, bladder disability, sweating, and neuropathy of the bilateral upper extremities and left lower extremity were caused or aggravated by a service-connected disability. 

To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin, 11 Vet. App. at 512; Reiber, 7 Vet. App. at 16-17.  

Service connection has been granted for diabetes mellitus, effective from June 2009.  However, the Board finds that the weight of the evidence demonstrates no current psychiatric, bladder, sweating, bilateral upper extremity, or left lower extremity disabilities.    

Post-service VA treatment records are entirely negative for findings, treatment, or diagnoses of a psychiatric disability, bladder disability, sweating problem, or bilateral upper or left lower extremity neuropathy.  Indeed, multiple depression screenings conducted from 2004 to 2010 are negative.  A September 2003 VA treatment note indicates psychiatric and neurologic examinations were normal.  The post-service VA treatment records provide highly probative evidence against the Veteran's claim that he has current depression, a bladder disability, chronic sweating, or bilateral upper or left lower neuropathy.     

Moreover, the Veteran was afforded a VA examination in February 2011 to evaluate the severity of his service-connected diabetes mellitus, and the VA examiner found no evidence of a bladder or upper or left lower extremity disability.  While the Veteran reported numbness and tingling on the left foot medial border, neurological and sensory examination of the left lower extremity was normal.  The VA examiner diagnosed right, but not left, lower extremity neurological problems.  The Veteran did not report any upper extremity symptoms, which would be expected in light of his report of similar symptoms in the lower extremities.  In addition, he denied bladder incontinence, and did not report any other bladder symptoms, which would also be expected in the context of being asked about genitourinary symptoms.      

In light of the lack of documentation of any report, findings, treatment, or diagnosis of a psychiatric disability, bladder disability, sweating, or bilateral upper or left lower extremity neuropathy following service separation, the Veteran's failure to report any bladder or upper extremity symptoms at the VA examination, normal neurologic and sensory evaluation of the left lower extremity at the 2011 VA examination, and the VA examiner's finding of no bladder, chronic sweating, upper extremity, or left lower extremity disabilities, the greater weight of the probative evidence is against finding that the Veteran has current psychiatric, bladder, sweating, upper extremity, or left lower extremity neuropathy disabilities.  As a result, the claims must be denied.  

Most importantly, in the absence of proof of a present disability there can be no valid claim.  Brammer, 3 Vet. App. at 225.  The Board recognizes that the Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  However, where the overall record fails to support a current diagnosis of the claimed disability, as in this case, that holding would not apply. 

The Board recognizes that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson, 581 F.3d at 1316 (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau, 492 F.3d 1372).  However, in this case, the diagnosis of a psychiatric, bladder, sweating, upper extremity, or left lower extremity disability involves a complex medical etiological question and disorders of such internal and complex disease process (psychiatric, genitourinary, hormonal, and neurological disorders) are diagnosed primarily on clinical findings and physiological testing.  The Veteran is competent to relate symptoms of the claimed disabilities that he experienced at any time, but is not competent to diagnose psychiatric, bladder, sweating, upper extremity, or left lower extremity neuropathy disabilities, because such diagnoses require specific medical knowledge and training.  See Rucker, 10 Vet. App. at 74 (stating that a lay person is not competent to diagnose or make a competent nexus opinion about a disorder as complex as cancer).  For these reasons, the Board finds that weight of the lay and medical evidence that is of record outweighs the Veteran's more recent contentions regarding the existence of current psychiatric, bladder, sweating, upper extremity, or left lower extremity disabilities.  In any case, his statements and lack of reporting symptoms in the context of seeking treatment outweigh his statements made in the context of requesting monetary compensation in the current service connection claim.  

In this case, the best evidence simply does not indicate that the claimed psychiatric, bladder, sweating, upper extremity, or left lower extremity disabilities currently exist.  Post-service evidence, including the Veteran's statements and lack of reporting symptoms during treatment, provides particularly negative evidence against the claims, outweighing the Veteran's current statements made in the context of his service connection claims.

Therefore, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claims for service connection for a psychiatric, bladder, sweating, upper extremity, or left lower extremity disability, and outweighs the Veteran's more recent contentions regarding post-service symptoms.  The objective medical evidence in this case not only does not support the Veteran's claims, but provides highly probative evidence against the claims.    

For these reasons, service connection for a psychiatric, bladder, sweating, bilateral upper extremity, and left lower extremity disability must be denied.  As the preponderance of the evidence weighs against the Veteran's claims for service connection for these claimed disabilities, the benefit of the doubt doctrine is not applicable, and the claims for service connection must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran is also seeking service connection for a psychiatric disability for the purpose of establishing eligibility for treatment pursuant to the provisions of 38 U.S.C.A. § 1702.  

Under 38 U.S.C.A. § 1702(a) , any Veteran of World War II, the Korean conflict, the Vietnam era, or the Persian Gulf War who developed an active psychosis (1) within two years after discharge or release from the active military, naval, or air service, and (2) before July 26, 1949, in the case of a Veteran of World War II, before February 1, 1957, in the case of a Veteran of the Korean conflict, before May 8, 1977, in the case of a Vietnam era Veteran, or before the end of the two-year period beginning on the last day of the Persian Gulf War, in the case of a Veteran of the Persian Gulf War, shall be deemed to have incurred such disability in the active military, naval, or air service.  38 U.S.C.A. § 1702 (West 2002).

The Board finds that the current medical records do not include a diagnosis or other medical evidence of psychosis.  VA has defined the term psychosis for purposes of presumptive service connection at 38 C.F.R. § 3.384.  In this regard, under 38 C.F.R. § 3.384, the term "psychosis" is defined so as to include brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder not otherwise specified, schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder.

In comments accompanying the regulation, VA noted that it had considered defining the term to include major depression with psychotic features, but had decided to exclude that illness because it did not conform to terminology used in the American Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed.) (1994) (DSM-IV).  In any case, as discussed above, the weight of the evidence shows that no current psychiatric disability, including depression, exists.  

In this case, as outlined above, the Veteran has not been diagnosed with a psychosis as defined by VA regulations.  To the extent that the Veteran contends that he does suffer from such a psychosis, the Board affords far greater weight to the findings of multiple VA medical professionals, none of whom have diagnosed the Veteran with a psychosis.

The Veteran does not have a current psychosis and there is no evidence that the Veteran developed psychosis either during active service or within two years of separating from active service.  Accordingly, the preponderance of the evidence is against a finding of eligibility for treatment for psychosis under 38 U.S.C.A. § 1702.

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The Court issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In a timely December 2008 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate claims for service connection, including secondary service connection, what information and evidence must be submitted by the Veteran, and what information or evidence VA will attempt to obtain.  The notice letter also described how VA determines disability ratings and effective dates.  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA treatment records, a VA examination report, and the Veteran's statements.  

The Board acknowledges that the Veteran has not been afforded a VA medical examination specifically geared to the claimed disabilities; however, the Board finds that a VA examination is not necessary in order to decide these issues.  Two pivotal Court cases exist that address the need for a VA examination.  Those are Duenas v. Principi, 18 Vet. App. 512 (2004) and McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In McLendon, the Court held that in disability compensation claims, the Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurring symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on a claim.  In Duenas, the Court held that a VA examination is necessary when the record: (1) contains competent evidence that the veteran has persistent or recurrent symptoms of the claimed disability, and (2) indicate that those symptoms may be associated with his active military service. 

In this case, the best evidence shows that there is no current psychiatric, bladder, sweating, upper extremity, or left lower extremity disability.  Because there is no persuasive evidence of a current disability to which a competent medical opinion could relate a service-connected disability, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the current claim for service connection for a psychiatric, bladder, sweating, upper extremity, or left lower extremity disability.  See 38 U.S.C.A. § 5103A(a)(2) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim"). 

The Board has considered the decision in Charles, 16 Vet. App. at 374-75; however, the holding in Charles was clearly predicated on the existence of evidence of a current diagnosis.  Referral of this case for an examination or to obtain a medical opinion would be a useless act.  The duty to assist by providing a VA examination or opinion is not invoked in this case because there is no reasonable possibility that such assistance would aid in substantiating the psychiatric, bladder, sweating, upper extremity, or left lower extremity disability claim.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).

Notably, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for a psychiatric disability for the purpose of establishing eligibility for treatment pursuant to the provisions of 38 U.S.C.A. § 1702 is denied.

Service connection for depression is denied.  

Service connection for a bladder disability is denied.  

Service connection for sweating is denied.  

Service connection for neuropathy of the bilateral upper extremities is denied.  

Service connection for neuropathy of the left lower extremity is denied.

	(CONTINUED ON NEXT PAGE)

REMAND

The Veteran contends that his current right lower extremity meralgia paresthetica and radiculopathy (claimed as neuropathy) and hypertension were caused or aggravated by his service-connected diabetes mellitus.  As noted above, he was afforded a VA examination in February 2011.  The VA examiner diagnosed hypertension, but did not provide an opinion as to whether it was caused or aggravated by his diabetes mellitus.  In addition, the VA examiner diagnosed meralgia paresthetica and radiculopathy of the right lower extremity, and stated it is less likely than not related to diabetes; however, the examiner did not provide any rationale for this opinion.  For these reasons, the Board finds that a remand is necessary to obtain an opinion with regard to the hypertension and right lower extremity claims.   

Accordingly, the right lower extremity meralgia paresthetica and radiculopathy and hypertension claims are REMANDED for the following action:

1.  Obtain a VA opinion, from the physician who conducted the February 2011 VA examination, if possible, to address the causation or etiology of the Veteran's right lower extremity meralgia paresthetica and radiculopathy and hypertension.  Any and all indicated evaluations, studies, and tests deemed necessary by the reviewing physician should be accomplished, and a rationale for any opinion expressed should be provided.  The claims file must be made available to the reviewing physician for review, and the examination report should reflect that such review was accomplished.   
  
The reviewing physician should offer an opinion as to whether it is at least as likely as not (i.e., to at least a 50/50 degree of probability) that the Veteran's right lower extremity meralgia paresthetica and radiculopathy and hypertension have been caused or aggravated (permanently worsened in severity) by the Veteran's diabetes mellitus.      

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Note: The term "aggravated" in the above context refers to a permanent worsening of the pre-existing or underlying condition, as contrasted to temporary or intermittent flare-ups of symptoms which resolve with return to the previous baseline level of disability.

If the reviewing physician opines that the Veteran's right lower extremity disability and/or hypertension was aggravated (permanently worsened in severity) by his diabetes mellitus, the examiner should attempt to identify the baseline level of severity of the right lower extremity disability and/or hypertension before the onset of aggravation.

If the opinions and/or supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner should clearly and specifically so specify in the report, and explain why this is so.  In this regard, if the examiner concludes that there is insufficient information to provide an etiologic opinion without result to mere speculation, the examiner should state whether the inability to provide a definitive opinion is due to a need for further information (with such needed information identified) or because the limits of medical knowledge have been exhausted regarding the etiology of the Veteran's claimed right lower extremity disability and hypertension.

2.  When the development requested has been completed, the case should again be reviewed by the RO on the basis of the additional evidence.  If any benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


